Case 2:19-cr-00357-WSS Document9 Filed 01/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA,

Plaintiff, Criminal No. 2:19-cr-357 - 1
V. Hon. William S. Stickman IV
RAVITEJ REDDY,

Defendant.

 

 

PLEA FORM

AND NOW, on the record this 10 day of January 2020,
the defendant in the above-captioned matter, RAVITEJ REDDY,
enters a plea of GUILTY to Counts 1 through 4 of the Information.

 

 

    

seme ene AES

Signature of Attorney Mark A. Rush
Counsel for Defendant

 
